Citation Nr: 1757823	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the left shoulder with subluxed humeral head and impingement, status post rotator cuff surgery, with scar ("left shoulder disability").

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1980 and from March 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Statements the Veteran has made during the course of this claim, including during his Board hearing, suggest he may wish to claim entitlement to service connection for sleep disturbances, a psychiatric condition, and a gastrointestinal condition as secondary to his service-connected left shoulder disability.  Although his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a), on remand, the AOJ should notify him as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

I.  VA Examination and Opinion

The most recent VA examination that addressed the symptoms associated with the Veteran's service-connected left shoulder disability was conducted in April 2010, and the Veteran has since asserted that the severity of those symptoms continues to progress.  See July 2010 Statement in Support of Claim.  As a result, an additional VA examination is needed prior to adjudication of his increased rating claim.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

Turning to the claim of entitlement to service connection for a right shoulder disability, in April 2010, a VA examiner acknowledged the Veteran's assertion that his service-connected left shoulder disability caused him to overuse his right shoulder and ultimately damage it.  The examiner opined, however, that the Veteran's right shoulder disability, which he characterized as impingement syndrome, was not caused by or a result of the Veteran's left shoulder disability, because it was a common age-related condition and because an extensive review of medical literature did not indicate that problems in one major extremity joint caused overuse changes in another joint.  The examiner also noted that the Veteran had not sustained an in-service injury of, or received in-service treatment for, his right shoulder.  

Unfortunately, it appears the 2010 VA examiner relied, at least in part, on an inaccurate factual premise when reaching his conclusions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, although the Veteran has primarily asserted that his right shoulder disability was caused by his left shoulder disability, his service treatment records (STRs) also document right shoulder strain in November 1988, following a fall.  Moreover, the claims file includes the Veteran's reports that he initially began experiencing right shoulder pain in the early 1990s and documents a report of "right shoulder problems" to a medical professional as early as 1994.  The 2010 examiner did not discuss the significance of those early complaints in light of his determination that the Veteran's current disability was age-related.  Finally, although the examiner explained why he believed the Veteran's right shoulder disability had not been caused by his left shoulder disability, he did not address whether the Veteran's right shoulder disability could have been aggravated by his left shoulder disability.  See 38 C.F.R. § 3.310(b); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  For the foregoing reasons, an additional examination is needed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

II.  Treatment Records

The Veteran indicated during his Board hearing that he was receiving ongoing VA treatment for his shoulders and that he underwent right shoulder surgery at a private facility, following VA referral, approximately four or five years ago.  Although some recent records documenting private shoulder treatment have been associated with the claims file, any additional, outstanding records from that or any other private facility must be sought on remand.  Furthermore, as review of the record suggests that portions of the Veteran's VA treatment records have not been obtained, any outstanding VA treatment records must also be associated with the claims file on remand.

The Veteran also indicated during his hearing that a private physician treated him for right shoulder complaints in the early 1990s.  Although some of those records have been obtained, it is unclear whether they are complete.  Thus, on remand, any additional records documenting treatment by that physician should also be sought.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding records related to private treatment he has received for his shoulder disabilities, to specifically include (1) any additional records associated with treatment by Dr. Loveless in the 1990s; and (2) any records associated with other private treatment he has received for either shoulder, including right shoulder surgery in approximately 2012.  Any relevant private records that are already available through the VA medical facility's viewing tools (such as Vista Imaging), must also be associated with the claims file.

In addition, obtain all outstanding VA treatment records dated since 2008.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability and to obtain an opinion regarding the nature and etiology of his right shoulder disability.  All tests deemed necessary should be conducted and the results reported.  All objective and subjective symptoms should be described in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please report the range of motion of the Veteran's left shoulder (1) in active motion; (2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing.  Please also report those ranges of motion for the paired joint.  If you are unable to conduct the required testing or conclude that certain range of motion testing is not necessary in this case, please explain why that is so.

Please also describe all functional limitations of the left shoulder present (a) after repetition over time; and (b) during flare-ups.  In doing so, please specifically ask the Veteran to describe the additional functional loss he suffers during flares and after repetition.  Then, based on all of the evidence of record, please estimate, in degrees, the additional loss of range of motion after repetition over time and, if the Veteran reports flare-ups, the additional loss of range of motion due to flare-ups.  The Veteran's statements, his medical records, and other relevant sources should be considered, as necessary, to obtain the information needed to provide the estimates.  If, however, you determine you are unable to provide the requested estimates, please clearly explain why that is so, citing the information you reviewed prior to reaching that conclusion.

Finally, please provide an opinion regarding the extent to which the Veteran's left shoulder disability, including any medication he is prescribed to treat that disability, impacts his occupational functioning.

(b) For each of the Veteran's current right shoulder diagnoses, including but not limited to rotator cuff tendonitis, subacromial impingement syndrome, and acromioclavicular (AC) joint arthritis, is it at least as likely as not (50 percent probability or more) that the condition is the result of an in-service injury he sustained in November 1988, described at that time as falling on his right shoulder while playing football and feeling as though the joint popped in and out of place?  Please explain why or why not, specifically discussing (1) the right shoulder symptoms the Veteran reported in November 1988; (2) his reports of right shoulder problems during a May 1994 VA examination; 
(3) the significance of July 2008 and April 2010 x-ray findings (see April 2010 Compensation and Pension Examination report); and (4) the Veteran's consistent reports that he initially experienced his current right shoulder pain in the early 1990s.

Additionally, please specifically discuss whether the Veteran has right shoulder arthritis that at least as likely as not developed within a year of his discharge from service, and explain why or why not.

(c) If any identified right shoulder condition is not directly related to the Veteran's in-service right shoulder complaints, is it at least as likely as not (50 percent probability or more) that it was (1) caused by, or (2) aggravated by his left shoulder disability?  Please explain why or why not, specifically discussing the Veteran's report, to a May 1994 VA examiner, of right shoulder problems associated with favoring his left shoulder, and his subsequent assertions that his right shoulder disability is related to overuse.

If you find that any diagnosed right shoulder condition has been aggravated by the Veteran's left shoulder disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

